OPINION OF THE COURT
Memorandum.
Ordered that the order is reversed, on the law, defendant’s motion to dismiss the simplified traffic information is denied, the simplified traffic information is reinstated, and the matter is remitted to the Justice Court for all further proceedings.
Defendant was charged in a simplified traffic information with speeding (Vehicle and Traffic Law § 1180 [b]). He moved to dismiss the accusatory instrument in furtherance of justice pursuant to CPL 170.30 (1) (g) and 170.40. In support of his motion, defendant noted that, pursuant to the long-standing policy of Dutchess County District Attorney William V Grady (the District Attorney) delegating to the New York State Police (NYSP) the prosecution of simplified traffic informations which do not allege a crime, the trooper who had issued the speeding ticket had been assigned to prosecute the instant case. The NYSP had implemented a no-plea-bargaining policy with respect to such prosecutions which, defendant asserted, offended his equal protection and due process rights.
In an order dated April 24, 2009, the Justice Court granted defendant’s motion to dismiss the simplified traffic information in furtherance of justice (CPL 170.30 [1] [g]), basing its decision on the “exceptionally serious misconduct of law enforcement” (CPL 170.40 [1] [e]) and the impact of a dismissal upon the safety and confidence of the public in the criminal justice system (see CPL 170.40 [1] [g], [h]). The People appeal from this order. The New York State Magistrates Association (hereinafter the SMA) has filed an amicus curiae brief in which it contends that the disparate treatment of similarly situated defendants in traffic court — those ticketed by the NYSP and those ticketed by other agencies — violates the Equal Protection Clause of the United States Constitution.
The no-plea-bargaining policy involved herein does not provide a basis to dismiss the accusatory instrument in further*81anee of justice (see Matter of Duckman, 92 NY2d 141, 146-147 [1998] [court’s disapproval of the prosecutor’s refusal to offer a plea insufficient ground to dismiss the criminal charge in furtherance of justice]; People v Paredes, 12 Misc 3d 135[A], 2004 NY Slip Op 51903[U] [App Term, 9th & 10th Jud Dists 2004]). Moreover, even if defendant had more appropriately brought his motion to dismiss under CPL 170.30 (1) (f), in that he alleges that there exists a legal impediment to conviction, we would deny a motion made on this ground as well.
Initially, we note that the SMA, as amicus curiae in Matter of People v Christensen (77 AD3d 174 [2010]), made a similar argument that the no-plea-bargaining policy violated defendant’s equal protection rights. The Appellate Division, Second Department, explicitly declined to address this issue because it found that the SMA lacked standing to raise it. In the instant case, however, we are not- similarly constrained, as defendant has raised this argument both in the Justice Court and on appeal.
The no-plea-bargaining policy involved herein does not implicate a suspect class or fundamental right; therefore, it must be upheld, provided it is supported by a rational basis (see People v Cohen, 186 AD2d 843, 844 [1992]; see also Weatherford v Bursey, 429 US 545, 561 [1977] [holding that there is no constitutional entitlement to plea bargaining]). Such a basis is apparent here, where the District Attorney’s delegation of prosecutorial responsibilities to the NYSP troopers issuing the traffic citations (see generally People v Soddano, 86 NY2d 727 [1995] [holding that it was permissible for the district attorney to delegate the prosecution of the traffic infraction to the complainant state trooper]; Matter of People v Christensen, 77 AD3d 174 [2010] [same]) served the legitimate purpose of responding to the shortage of assistant district attorneys, which would otherwise preclude the prosecution of traffic offenses in Dutchess County (see generally People v Cohen, 186 AD2d at 844). Moreover, plea-bargaining policies vary according to individual judicial philosophies, differing caseloads and staffing resources (see People v Humphrey, 30 AD3d 766 [2006] [noting that disparate plea-bargaining policies among different counties do not implicate constitutional considerations]). Here, the no-plea-bargaining policy instituted by the NYSP was sanctioned by the District Attorney and was rationally related to the legitimate objectives of eliminating the appearance of impropriety and ensuring the fairness of the proceeding when the trooper issuing the traffic citation also serves as the prosecutor.
*82Accordingly, the order granting defendant’s motion to dismiss the simplified traffic information is reversed, defendant’s motion is denied, the simplified traffic information is reinstated, and the matter is remitted to the Justice Court for all further proceedings.